Case 3:21-cv-00687-AJB-MSB Document 1 Filed 04/16/21 PageID.1 Page 1 of 21




 1 Robert V. Prongay (SBN 270796)
    rprongay@glancylaw.com
 2 Charles H. Linehan (SBN 307439)
     clinehan@glancylaw.com
 3 Pavithra Rajesh (SBN 323055)
    prajesh@glancylaw.com
 4 GLANCY PRONGAY & MURRAY LLP
   1925 Century Park East, Suite 2100
 5 Los Angeles, California 90067
   Telephone: (310) 201-9150
 6 Facsimile: (310) 201-9160
 7 Attorneys for Plaintiff
 8 [Additional Counsel on Signature Page]
 9
                         UNITED STATES DISTRICT COURT
10
                      SOUTHERN DISTRICT OF CALIFORNIA
11
12
   MOHAMMED USMAN ALI,                      Case No. '21CV0687 AJB MSB
13 Individually and On Behalf of All
   Others Similarly Situated,               CLASS ACTION COMPLAINT
14                                          FOR VIOLATIONS OF THE
                Plaintiff,                  FEDERAL SECURITIES LAWS
15
         v.
16
   FRANKLIN WIRELESS CORP., OC
17 KIM, and DAVID BROWN,
18              Defendants.
19
20
21
22
23
24
25
26
27
28
Case 3:21-cv-00687-AJB-MSB Document 1 Filed 04/16/21 PageID.2 Page 2 of 21




 1        Plaintiff Mohammed Usman Ali (“Plaintiff”), individually and on behalf of
 2 all others similarly situated, by and through his attorneys, alleges the following upon
 3 information and belief, except as to those allegations concerning Plaintiff, which are
 4 alleged upon personal knowledge. Plaintiff’s information and belief is based upon,
 5 among other things, his counsel’s investigation, which includes without limitation:
 6 (a) review and analysis of regulatory filings made by Franklin Wireless Corp.
 7 (“Franklin” or the “Company”) with the United States (“U.S.”) Securities and
 8 Exchange Commission (“SEC”); (b) review and analysis of press releases and media
 9 reports issued by and disseminated by Franklin; and (c) review of other publicly
10 available information concerning Franklin.
11                   NATURE OF THE ACTION AND OVERVIEW
12        1.     This is a class action on behalf of persons and entities that purchased or
13 otherwise acquired Franklin securities between September 17, 2020 and April 8,
14 2021, inclusive (the “Class Period”). Plaintiff pursues claims against the Defendants
15 under the Securities Exchange Act of 1934 (the “Exchange Act”).
16        2.     Franklin purports to be a leading provider of intelligent wireless
17 solutions such as mobile hotspots, routers, trackers, and other devices.
18        3.     On April 1, 2021, Franklin stated that it “ha[d] been notified of reports
19 of battery issues in some of its wireless hotspot device.” It also stated that the
20 Company was “working with its battery and device manufacturing partners and
21 carrier customer to determine the cause and extent of the problem.”
22        4.     On this news, the Company’s share price fell $0.35, or 1.65%, to close
23 at $20.77 per share on April 5, 2021, the next trading session, on unusually heavy
24 trading volume.
25        5.     On April 8, 2021, media reported that Verizon Wireless is recalling
26 certain hotspot devices. According to CNBC, Verizon “is recalling 2.5 million
27 hotspot devices after discovering that the lithium ion battery can overheat, creating a
28 fire and burning hazard.” Moreover, the “recall impacts Ellipsis Jetpack mobile
                                              1
Case 3:21-cv-00687-AJB-MSB Document 1 Filed 04/16/21 PageID.3 Page 3 of 21




 1 hotspots imported by Franklin Wireless Corp and sold between April 2017 and
 2 March 2021.”
 3         6.     On this news, the Company’s share price fell $2.82, or 14%, to close at
 4 $17.33 per share on April 8, 2021, on unusually heavy trading volume.
 5         7.     On April 9, 2021, Franklin stated that its customer Verizon Wireless
 6 “has issued a voluntary recall of its Jetpack Hotspot devices imported by Franklin.”
 7 The Company stated that “[a]t this time, fewer than 20 report of trouble have been
 8 received with over 2 million devices in [sic] sold over the last three and a half
 9 years.”
10         8.     On this news, the Company’s share price fell $4.07, or nearly 23%, to
11 close at $13.26 per share on April 9, 2021, on unusually heavy trading volume.
12         9.     Throughout the Class Period, Defendants made materially false and/or
13 misleading statements, as well as failed to disclose material adverse facts about the
14 Company’s business, operations, and prospects. Specifically, Defendants failed to
15 disclose to investors: (1) that Franklin’s hotspot devices suffered from battery
16 issues, including overheating, thereby presenting a fire hazard; (2) that, as a result, it
17 was reasonably likely that the Company’s customers would recall Franklin’s
18 devices; (3) that, as a result, Franklin would suffer reputational harm; and (4) that,
19 as a result of the foregoing, Defendants’ positive statements about the Company’s
20 business, operations, and prospects were materially misleading and/or lacked a
21 reasonable basis.
22         10.    As a result of Defendants’ wrongful acts and omissions, and the
23 precipitous decline in the market value of the Company’s securities, Plaintiff and
24 other Class members have suffered significant losses and damages.
25                             JURISDICTION AND VENUE
26         11.    The claims asserted herein arise under Sections 10(b) and 20(a) of the
27 Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated
28 thereunder by the SEC (17 C.F.R. § 240.10b-5).
                                                2
Case 3:21-cv-00687-AJB-MSB Document 1 Filed 04/16/21 PageID.4 Page 4 of 21




 1          12.   This Court has jurisdiction over the subject matter of this action
 2 pursuant to 28 U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. §
 3 78aa).
 4          13.   Venue is proper in this Judicial District pursuant to 28 U.S.C. §
 5 1391(b) and Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts
 6 in furtherance of the alleged fraud or the effects of the fraud have occurred in this
 7 Judicial District. Many of the acts charged herein, including the dissemination of
 8 materially false and/or misleading information, occurred in substantial part in this
 9 Judicial District. In addition, the Company’s principal executive offices are located
10 in this District.
11          14.   In connection with the acts, transactions, and conduct alleged herein,
12 Defendants directly and indirectly used the means and instrumentalities of interstate
13 commerce, including the United States mail, interstate telephone communications,
14 and the facilities of a national securities exchange.
15                                        PARTIES
16          15.   Plaintiff Mohammed Usman Ali, as set forth in the accompanying
17 certification, incorporated by reference herein, purchased Franklin securities during
18 the Class Period, and suffered damages as a result of the federal securities law
19 violations and false and/or misleading statements and/or material omissions alleged
20 herein.
21          16.   Defendant Franklin is incorporated under the laws of Nevada with its
22 principal executive offices located in San Diego, California. Franklin’s common
23 stock trades on the NASDAQ exchange under the symbol “FKWL.”
24          17.   Defendant OC Kim (“Kim”) was the Company’s President at all
25 relevant times.
26          18.   Defendant David Brown (“Brown”) was the Company’s Acting Chief
27 Financial Officer (“CFO”) at all relevant times.
28
                                               3
Case 3:21-cv-00687-AJB-MSB Document 1 Filed 04/16/21 PageID.5 Page 5 of 21




 1        19.    Defendants Kim and Brown (collectively the “Individual Defendants”),
 2 because of their positions with the Company, possessed the power and authority to
 3 control the contents of the Company’s reports to the SEC, press releases and
 4 presentations to securities analysts, money and portfolio managers and institutional
 5 investors, i.e., the market. The Individual Defendants were provided with copies of
 6 the Company’s reports and press releases alleged herein to be misleading prior to, or
 7 shortly after, their issuance and had the ability and opportunity to prevent their
 8 issuance or cause them to be corrected. Because of their positions and access to
 9 material non-public information available to them, the Individual Defendants knew
10 that the adverse facts specified herein had not been disclosed to, and were being
11 concealed from, the public, and that the positive representations which were being
12 made were then materially false and/or misleading. The Individual Defendants are
13 liable for the false statements pleaded herein.
14                          SUBSTANTIVE ALLEGATIONS
15                                      Background
16        20.    Franklin purports to be a leading provider of intelligent wireless
17 solutions such as mobile hotspots, routers, trackers, and other devices.
18                           Materially False and Misleading
19                      Statements Issued During the Class Period
20        21.    The Class Period begins on September 17, 2020. On that day, Franklin
21 filed its annual report on Form 10-K for the period ended June 30, 2020 (the “2020
22 10-K”).1 In relevant part, Franklin stated that its “current or future products and
23 services may fail to function properly, and if our products and services do not
24
25
     1
26   On September 18, 2020, the Company filed an amendment to the 2020 10-K to
   include an exhibit titled “Description of Securities,” which had been omitted from
27 the original filing. The 2020 10-K was not otherwise modified by the amendment.
28
                                              4
Case 3:21-cv-00687-AJB-MSB Document 1 Filed 04/16/21 PageID.6 Page 6 of 21




 1 achieve and sustain market acceptance, our business, results of operations and
 2 profitability may suffer.” Furthermore, the Company stated:
 3         THE LOSS OF ANY OF OUR MATERIAL CUSTOMERS COULD
           ADVERSELY AFFECT OUR REVENUES AND PROFITABILITY,
 4         AND THEREFORE SHAREHOLDER VALUE. We depend on a
           small number of customers for a significant portion of our revenues.
 5         For the year ended June 30, 2020, net revenues from our two largest
           customers represented 46% and 36% of our consolidated net sales,
 6         respectively. We have a written agreement with each of these
           customers that governs the sale of products to them, but the agreements
 7         do not obligate them to purchase any quantity of products from us. If
           these customers were to reduce their business with us, our revenues and
 8         profitability could materially decline.
 9         22.   On November 16, 2020, Franklin filed its quarterly report on Form 10-
10 Q for the period ended September 30, 2020 (the “1Q21 10-Q”). Therein, Franklin
11 stated that “[r]evenue for sales of products and services is derived from contracts
12 with customers” and “[t]he products and services promised in contracts primarily
13 consist of hotspot routers.” It incorporated by reference the risk factors stated in its
14 2020 10-K.
15         23.   On February 16, 2021, the Company filed its quarterly report on Form
16 10-Q for the period ended December 31, 2020 (the “2Q21 10-Q”). Therein, Franklin
17 stated that “[r]evenue for sales of products and services is derived from contracts
18 with customers” and “[t]he products and services promised in contracts primarily
19 consist of hotspot routers.” It incorporated by reference the risk factors stated in its
20 2020 10-K.
21         24.   The above statements identified in ¶¶ 21-23 were materially false
22 and/or misleading, and failed to disclose material adverse facts about the Company’s
23 business, operations, and prospects. Specifically, Defendants failed to disclose to
24 investors: (1) that Franklin’s hotspot devices suffered from battery issues, including
25 overheating, thereby presenting a fire hazard; (2) that, as a result, it was reasonably
26 likely that the Company’s customers would recall Franklin’s devices; (3) that, as a
27 result, Franklin would suffer reputational harm; and (4) that, as a result of the
28 foregoing, Defendants’ positive statements about the Company’s business,
                                               5
Case 3:21-cv-00687-AJB-MSB Document 1 Filed 04/16/21 PageID.7 Page 7 of 21




 1 operations, and prospects were materially misleading and/or lacked a reasonable
 2 basis.
 3                       Disclosures at the End of the Class Period
 4          25.   On April 1, 2021, Franklin stated that it “ha[d] been notified of reports
 5 of battery issues in some of its wireless hotspot device.” It also stated that the
 6 Company was “working with its battery and device manufacturing partners and
 7 carrier customer to determine the cause and extent of the problem.”
 8          26.   On this news, the Company’s share price fell $0.35, or 1.65%, to close
 9 at $20.77 per share on April 5, 2021, the next trading session, on unusually heavy
10 trading volume.
11          27.   On April 8, 2021, media reported that Verizon Wireless is recalling
12 certain hotspot devices. According to CNBC, Verizon “is recalling 2.5 million
13 hotspot devices after discovering that the lithium ion battery can overheat, creating a
14 fire and burning hazard.” Moreover, the “recall impacts Ellipsis Jetpack mobile
15 hotspots imported by Franklin Wireless Corp and sold between April 2017 and
16 March 2021.”
17          28.   On this news, the Company’s share price fell $2.82, or 14%, to close at
18 $17.33 per share on April 8, 2021, on unusually heavy trading volume.
19          29.   On April 9, 2021, Franklin stated that its customer Verizon Wireless
20 “has issued a voluntary recall of its Jetpack Hotspot devices imported by Franklin.”
21 The Company stated that “[a]t this time, fewer than 20 report of trouble have been
22 received with over 2 million devices in [sic] sold over the last three and a half
23 years.”
24          30.   On this news, the Company’s share price fell $4.07, or nearly 23%, to
25 close at $13.26 per share on April 9, 2021, on unusually heavy trading volume.
26                           CLASS ACTION ALLEGATIONS
27          31.   Plaintiff brings this action as a class action pursuant to Federal Rule of
28 Civil Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and
                                               6
Case 3:21-cv-00687-AJB-MSB Document 1 Filed 04/16/21 PageID.8 Page 8 of 21




 1 entities that purchased or otherwise acquired Franklin securities between September
 2 17, 2020 and April 8, 2021, inclusive, and who were damaged thereby (the “Class”).
 3 Excluded from the Class are Defendants, the officers and directors of the Company,
 4 at all relevant times, members of their immediate families and their legal
 5 representatives, heirs, successors, or assigns, and any entity in which Defendants
 6 have or had a controlling interest.
 7         32.   The members of the Class are so numerous that joinder of all members
 8 is impracticable. Throughout the Class Period, Franklin’s shares actively traded on
 9 the NASDAQ. While the exact number of Class members is unknown to Plaintiff at
10 this time and can only be ascertained through appropriate discovery, Plaintiff
11 believes that there are at least hundreds or thousands of members in the proposed
12 Class. Millions of Franklin shares were traded publicly during the Class Period on
13 the NASDAQ. Record owners and other members of the Class may be identified
14 from records maintained by Franklin or its transfer agent and may be notified of the
15 pendency of this action by mail, using the form of notice similar to that customarily
16 used in securities class actions.
17         33.   Plaintiff’s claims are typical of the claims of the members of the Class
18 as all members of the Class are similarly affected by Defendants’ wrongful conduct
19 in violation of federal law that is complained of herein.
20         34.   Plaintiff will fairly and adequately protect the interests of the members
21 of the Class and has retained counsel competent and experienced in class and
22 securities litigation.
23         35.   Common questions of law and fact exist as to all members of the Class
24 and predominate over any questions solely affecting individual members of the
25 Class. Among the questions of law and fact common to the Class are:
26               (a)    whether the federal securities laws were violated by Defendants’
27 acts as alleged herein;
28
                                              7
Case 3:21-cv-00687-AJB-MSB Document 1 Filed 04/16/21 PageID.9 Page 9 of 21




 1               (b)    whether statements made by Defendants to the investing public
 2 during the Class Period omitted and/or misrepresented material facts about the
 3 business, operations, and prospects of Franklin; and
 4               (c)    to what extent the members of the Class have sustained damages
 5 and the proper measure of damages.
 6         36.   A class action is superior to all other available methods for the fair and
 7 efficient adjudication of this controversy since joinder of all members is
 8 impracticable. Furthermore, as the damages suffered by individual Class members
 9 may be relatively small, the expense and burden of individual litigation makes it
10 impossible for members of the Class to individually redress the wrongs done to
11 them. There will be no difficulty in the management of this action as a class action.
12                         UNDISCLOSED ADVERSE FACTS
13         37.   The market for Franklin’s securities was open, well-developed and
14 efficient at all relevant times. As a result of these materially false and/or misleading
15 statements, and/or failures to disclose, Franklin’s securities traded at artificially
16 inflated prices during the Class Period. Plaintiff and other members of the Class
17 purchased or otherwise acquired Franklin’s securities relying upon the integrity of
18 the market price of the Company’s securities and market information relating to
19 Franklin, and have been damaged thereby.
20         38.   During the Class Period, Defendants materially misled the investing
21 public, thereby inflating the price of Franklin’s securities, by publicly issuing false
22 and/or misleading statements and/or omitting to disclose material facts necessary to
23 make Defendants’ statements, as set forth herein, not false and/or misleading. The
24 statements and omissions were materially false and/or misleading because they
25 failed to disclose material adverse information and/or misrepresented the truth about
26 Franklin’s business, operations, and prospects as alleged herein.
27         39.   At all relevant times, the material misrepresentations and omissions
28 particularized in this Complaint directly or proximately caused or were a substantial
                                               8
Case 3:21-cv-00687-AJB-MSB Document 1 Filed 04/16/21 PageID.10 Page 10 of 21




  1 contributing cause of the damages sustained by Plaintiff and other members of the
  2 Class. As described herein, during the Class Period, Defendants made or caused to
  3 be made a series of materially false and/or misleading statements about Franklin’s
  4 financial well-being and prospects. These material misstatements and/or omissions
  5 had the cause and effect of creating in the market an unrealistically positive
  6 assessment of the Company and its financial well-being and prospects, thus causing
  7 the Company’s securities to be overvalued and artificially inflated at all relevant
  8 times. Defendants’ materially false and/or misleading statements during the Class
  9 Period resulted in Plaintiff and other members of the Class purchasing the
 10 Company’s securities at artificially inflated prices, thus causing the damages
 11 complained of herein when the truth was revealed.
 12                                  LOSS CAUSATION
 13        40.    Defendants’ wrongful conduct, as alleged herein, directly and
 14 proximately caused the economic loss suffered by Plaintiff and the Class.
 15        41.    During the Class Period, Plaintiff and the Class purchased Franklin’s
 16 securities at artificially inflated prices and were damaged thereby. The price of the
 17 Company’s securities significantly declined when the misrepresentations made to
 18 the market, and/or the information alleged herein to have been concealed from the
 19 market, and/or the effects thereof, were revealed, causing investors’ losses.
 20                             SCIENTER ALLEGATIONS
 21        42.    As alleged herein, Defendants acted with scienter since Defendants
 22 knew that the public documents and statements issued or disseminated in the name
 23 of the Company were materially false and/or misleading; knew that such statements
 24 or documents would be issued or disseminated to the investing public; and
 25 knowingly and substantially participated or acquiesced in the issuance or
 26 dissemination of such statements or documents as primary violations of the federal
 27 securities laws. As set forth elsewhere herein in detail, the Individual Defendants,
 28 by virtue of their receipt of information reflecting the true facts regarding Franklin,
                                               9
Case 3:21-cv-00687-AJB-MSB Document 1 Filed 04/16/21 PageID.11 Page 11 of 21




  1 their control over, and/or receipt and/or modification of Franklin’s allegedly
  2 materially misleading misstatements and/or their associations with the Company
  3 which made them privy to confidential proprietary information concerning Franklin,
  4 participated in the fraudulent scheme alleged herein.
  5               APPLICABILITY OF PRESUMPTION OF RELIANCE
  6                     (FRAUD-ON-THE-MARKET DOCTRINE)
  7         43.   The market for Franklin’s securities was open, well-developed and
  8 efficient at all relevant times. As a result of the materially false and/or misleading
  9 statements and/or failures to disclose, Franklin’s securities traded at artificially
 10 inflated prices during the Class Period. On December 15, 2020, the Company’s
 11 share price closed at a Class Period high of $25.45 per share. Plaintiff and other
 12 members of the Class purchased or otherwise acquired the Company’s securities
 13 relying upon the integrity of the market price of Franklin’s securities and market
 14 information relating to Franklin, and have been damaged thereby.
 15         44.   During the Class Period, the artificial inflation of Franklin’s shares was
 16 caused by the material misrepresentations and/or omissions particularized in this
 17 Complaint causing the damages sustained by Plaintiff and other members of the
 18 Class. As described herein, during the Class Period, Defendants made or caused to
 19 be made a series of materially false and/or misleading statements about Franklin’s
 20 business, prospects, and operations. These material misstatements and/or omissions
 21 created an unrealistically positive assessment of Franklin and its business,
 22 operations, and prospects, thus causing the price of the Company’s securities to be
 23 artificially inflated at all relevant times, and when disclosed, negatively affected the
 24 value of the Company shares.         Defendants’ materially false and/or misleading
 25 statements during the Class Period resulted in Plaintiff and other members of the
 26 Class purchasing the Company’s securities at such artificially inflated prices, and
 27 each of them has been damaged as a result.
 28
                                               10
Case 3:21-cv-00687-AJB-MSB Document 1 Filed 04/16/21 PageID.12 Page 12 of 21




  1          45.   At all relevant times, the market for Franklin’s securities was an
  2 efficient market for the following reasons, among others:
  3                (a)   Franklin shares met the requirements for listing, and was listed
  4 and actively traded on the NASDAQ, a highly efficient and automated market;
  5                (b)   As a regulated issuer, Franklin filed periodic public reports with
  6 the SEC and/or the NASDAQ;
  7                (c)   Franklin regularly communicated with public investors via
  8 established market communication mechanisms, including through regular
  9 dissemination of press releases on the national circuits of major newswire services
 10 and through other wide-ranging public disclosures, such as communications with the
 11 financial press and other similar reporting services; and/or
 12                (d)   Franklin was followed by securities analysts employed by
 13 brokerage firms who wrote reports about the Company, and these reports were
 14 distributed to the sales force and certain customers of their respective brokerage
 15 firms.     Each of these reports was publicly available and entered the public
 16 marketplace.
 17          46.   As a result of the foregoing, the market for Franklin’s securities
 18 promptly digested current information regarding Franklin from all publicly available
 19 sources and reflected such information in Franklin’s share price. Under these
 20 circumstances, all purchasers of Franklin’s securities during the Class Period
 21 suffered similar injury through their purchase of Franklin’s securities at artificially
 22 inflated prices and a presumption of reliance applies.
 23          47.   A Class-wide presumption of reliance is also appropriate in this action
 24 under the Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United
 25 States, 406 U.S. 128 (1972), because the Class’s claims are, in large part, grounded
 26 on Defendants’ material misstatements and/or omissions.          Because this action
 27 involves Defendants’ failure to disclose material adverse information regarding the
 28 Company’s business operations and financial prospects—information that
                                               11
Case 3:21-cv-00687-AJB-MSB Document 1 Filed 04/16/21 PageID.13 Page 13 of 21




  1 Defendants were obligated to disclose—positive proof of reliance is not a
  2 prerequisite to recovery. All that is necessary is that the facts withheld be material
  3 in the sense that a reasonable investor might have considered them important in
  4 making investment decisions. Given the importance of the Class Period material
  5 misstatements and omissions set forth above, that requirement is satisfied here.
  6                                  NO SAFE HARBOR
  7         48.   The statutory safe harbor provided for forward-looking statements
  8 under certain circumstances does not apply to any of the allegedly false statements
  9 pleaded in this Complaint. The statements alleged to be false and misleading herein
 10 all relate to then-existing facts and conditions. In addition, to the extent certain of
 11 the statements alleged to be false may be characterized as forward looking, they
 12 were not identified as “forward-looking statements” when made and there were no
 13 meaningful cautionary statements identifying important factors that could cause
 14 actual results to differ materially from those in the purportedly forward-looking
 15 statements. In the alternative, to the extent that the statutory safe harbor is
 16 determined to apply to any forward-looking statements pleaded herein, Defendants
 17 are liable for those false forward-looking statements because at the time each of
 18 those forward-looking statements was made, the speaker had actual knowledge that
 19 the forward-looking statement was materially false or misleading, and/or the
 20 forward-looking statement was authorized or approved by an executive officer of
 21 Franklin who knew that the statement was false when made.
 22                                       FIRST CLAIM
 23                  Violation of Section 10(b) of The Exchange Act and
 24                         Rule 10b-5 Promulgated Thereunder
 25                                 Against All Defendants
 26         49.   Plaintiff repeats and re-alleges each and every allegation contained
 27 above as if fully set forth herein.
 28
                                              12
Case 3:21-cv-00687-AJB-MSB Document 1 Filed 04/16/21 PageID.14 Page 14 of 21




  1         50.   During the Class Period, Defendants carried out a plan, scheme and
  2 course of conduct which was intended to and, throughout the Class Period, did: (i)
  3 deceive the investing public, including Plaintiff and other Class members, as alleged
  4 herein; and (ii) cause Plaintiff and other members of the Class to purchase
  5 Franklin’s securities at artificially inflated prices. In furtherance of this unlawful
  6 scheme, plan and course of conduct, Defendants, and each defendant, took the
  7 actions set forth herein.
  8         51.   Defendants (i) employed devices, schemes, and artifices to defraud; (ii)
  9 made untrue statements of material fact and/or omitted to state material facts
 10 necessary to make the statements not misleading; and (iii) engaged in acts, practices,
 11 and a course of business which operated as a fraud and deceit upon the purchasers of
 12 the Company’s securities in an effort to maintain artificially high market prices for
 13 Franklin’s securities in violation of Section 10(b) of the Exchange Act and Rule
 14 10b-5. All Defendants are sued either as primary participants in the wrongful and
 15 illegal conduct charged herein or as controlling persons as alleged below.
 16         52.   Defendants, individually and in concert, directly and indirectly, by the
 17 use, means or instrumentalities of interstate commerce and/or of the mails, engaged
 18 and participated in a continuous course of conduct to conceal adverse material
 19 information about Franklin’s financial well-being and prospects, as specified herein.
 20         53.   Defendants employed devices, schemes and artifices to defraud, while
 21 in possession of material adverse non-public information and engaged in acts,
 22 practices, and a course of conduct as alleged herein in an effort to assure investors of
 23 Franklin’s value and performance and continued substantial growth, which included
 24 the making of, or the participation in the making of, untrue statements of material
 25 facts and/or omitting to state material facts necessary in order to make the
 26 statements made about Franklin and its business operations and future prospects in
 27 light of the circumstances under which they were made, not misleading, as set forth
 28 more particularly herein, and engaged in transactions, practices and a course of
                                               13
Case 3:21-cv-00687-AJB-MSB Document 1 Filed 04/16/21 PageID.15 Page 15 of 21




  1 business which operated as a fraud and deceit upon the purchasers of the Company’s
  2 securities during the Class Period.
  3        54.    Each of the Individual Defendants’ primary liability and controlling
  4 person liability arises from the following facts: (i) the Individual Defendants were
  5 high-level executives and/or directors at the Company during the Class Period and
  6 members of the Company’s management team or had control thereof; (ii) each of
  7 these defendants, by virtue of their responsibilities and activities as a senior officer
  8 and/or director of the Company, was privy to and participated in the creation,
  9 development and reporting of the Company’s internal budgets, plans, projections
 10 and/or reports; (iii) each of these defendants enjoyed significant personal contact
 11 and familiarity with the other defendants and was advised of, and had access to,
 12 other members of the Company’s management team, internal reports and other data
 13 and information about the Company’s finances, operations, and sales at all relevant
 14 times; and (iv) each of these defendants was aware of the Company’s dissemination
 15 of information to the investing public which they knew and/or recklessly
 16 disregarded was materially false and misleading.
 17        55.    Defendants had actual knowledge of the misrepresentations and/or
 18 omissions of material facts set forth herein, or acted with reckless disregard for the
 19 truth in that they failed to ascertain and to disclose such facts, even though such
 20 facts were available to them. Such defendants’ material misrepresentations and/or
 21 omissions were done knowingly or recklessly and for the purpose and effect of
 22 concealing Franklin’s financial well-being and prospects from the investing public
 23 and supporting the artificially inflated price of its securities. As demonstrated by
 24 Defendants’ overstatements and/or misstatements of the Company’s business,
 25 operations, financial well-being, and prospects throughout the Class Period,
 26 Defendants, if they did not have actual knowledge of the misrepresentations and/or
 27 omissions alleged, were reckless in failing to obtain such knowledge by deliberately
 28
                                               14
Case 3:21-cv-00687-AJB-MSB Document 1 Filed 04/16/21 PageID.16 Page 16 of 21




  1 refraining from taking those steps necessary to discover whether those statements
  2 were false or misleading.
  3         56.   As a result of the dissemination of the materially false and/or
  4 misleading information and/or failure to disclose material facts, as set forth above,
  5 the market price of Franklin’s securities was artificially inflated during the Class
  6 Period. In ignorance of the fact that market prices of the Company’s securities were
  7 artificially inflated, and relying directly or indirectly on the false and misleading
  8 statements made by Defendants, or upon the integrity of the market in which the
  9 securities trades, and/or in the absence of material adverse information that was
 10 known to or recklessly disregarded by Defendants, but not disclosed in public
 11 statements by Defendants during the Class Period, Plaintiff and the other members
 12 of the Class acquired Franklin’s securities during the Class Period at artificially high
 13 prices and were damaged thereby.
 14         57.   At the time of said misrepresentations and/or omissions, Plaintiff and
 15 other members of the Class were ignorant of their falsity, and believed them to be
 16 true. Had Plaintiff and the other members of the Class and the marketplace known
 17 the truth regarding the problems that Franklin was experiencing, which were not
 18 disclosed by Defendants, Plaintiff and other members of the Class would not have
 19 purchased or otherwise acquired their Franklin securities, or, if they had acquired
 20 such securities during the Class Period, they would not have done so at the
 21 artificially inflated prices which they paid.
 22         58.   By virtue of the foregoing, Defendants violated Section 10(b) of the
 23 Exchange Act and Rule 10b-5 promulgated thereunder.
 24         59.   As a direct and proximate result of Defendants’ wrongful conduct,
 25 Plaintiff and the other members of the Class suffered damages in connection with
 26 their respective purchases and sales of the Company’s securities during the Class
 27 Period.
 28
                                               15
Case 3:21-cv-00687-AJB-MSB Document 1 Filed 04/16/21 PageID.17 Page 17 of 21




  1                                       SECOND CLAIM
  2                    Violation of Section 20(a) of The Exchange Act
  3                           Against the Individual Defendants
  4        60.    Plaintiff repeats and re-alleges each and every allegation contained
  5 above as if fully set forth herein.
  6        61.    Individual Defendants acted as controlling persons of Franklin within
  7 the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of
  8 their high-level positions and their ownership and contractual rights, participation in,
  9 and/or awareness of the Company’s operations and intimate knowledge of the false
 10 financial statements filed by the Company with the SEC and disseminated to the
 11 investing public, Individual Defendants had the power to influence and control and
 12 did influence and control, directly or indirectly, the decision-making of the
 13 Company, including the content and dissemination of the various statements which
 14 Plaintiff contends are false and misleading. Individual Defendants were provided
 15 with or had unlimited access to copies of the Company’s reports, press releases,
 16 public filings, and other statements alleged by Plaintiff to be misleading prior to
 17 and/or shortly after these statements were issued and had the ability to prevent the
 18 issuance of the statements or cause the statements to be corrected.
 19        62.    In particular, Individual Defendants had direct and supervisory
 20 involvement in the day-to-day operations of the Company and, therefore, had the
 21 power to control or influence the particular transactions giving rise to the securities
 22 violations as alleged herein, and exercised the same.
 23        63.    As set forth above, Franklin and Individual Defendants each violated
 24 Section 10(b) and Rule 10b-5 by their acts and omissions as alleged in this
 25 Complaint. By virtue of their position as controlling persons, Individual Defendants
 26 are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate
 27 result of Defendants’ wrongful conduct, Plaintiff and other members of the Class
 28
                                               16
Case 3:21-cv-00687-AJB-MSB Document 1 Filed 04/16/21 PageID.18 Page 18 of 21




  1 suffered damages in connection with their purchases of the Company’s securities
  2 during the Class Period.
  3                                PRAYER FOR RELIEF
  4        WHEREFORE, Plaintiff prays for relief and judgment, as follows:
  5        (a)    Determining that this action is a proper class action under Rule 23 of
  6 the Federal Rules of Civil Procedure;
  7        (b)    Awarding compensatory damages in favor of Plaintiff and the other
  8 Class members against all defendants, jointly and severally, for all damages
  9 sustained as a result of Defendants’ wrongdoing, in an amount to be proven at trial,
 10 including interest thereon;
 11        (c)    Awarding Plaintiff and the Class their reasonable costs and expenses
 12 incurred in this action, including counsel fees and expert fees; and
 13        (d)    Such other and further relief as the Court may deem just and proper.
 14                               JURY TRIAL DEMANDED
 15        Plaintiff hereby demands a trial by jury.
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                              17
Case 3:21-cv-00687-AJB-MSB Document 1 Filed 04/16/21 PageID.19 Page 19 of 21




  1 DATED: April 16, 2021            GLANCY PRONGAY & MURRAY LLP
  2
                                     By: /s/ Robert V. Prongay
  3                                  Robert V. Prongay
  4                                  Charles H. Linehan
                                     Pavithra Rajesh
  5                                  1925 Century Park East, Suite 2100
  6                                  Los Angeles, California 90067
                                     Telephone: (310) 201-9150
  7                                  Facsimile: (310) 201-9160
  8                                  Email: info@glancylaw.com

  9                                  LAW OFFICES OF HOWARD G. SMITH
 10                                  Howard G. Smith
                                     3070 Bristol Pike, Suite 112
 11                                  Bensalem PA 19020
 12                                  Telephone: (215) 638-4847
                                     Facsimile: (215) 638-4867
 13
 14                                  Attorneys for Mohammed Usman Ali
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                          18
Case 3:21-cv-00687-AJB-MSB Document 1 Filed 04/16/21 PageID.20 Page 20 of 21



                           SWORN CERTIFICATION OF PLAINTIFF


         Franklin Wireless Corp., SECURITIES LITIGATION

   I,                                                 , certify:

         1.   I have reviewed the complaint and authorized its filing and/or adopted its allegations.

         2.   I did not purchase Franklin Wireless Corp., the security that is the subject of this

              action arising under this title.

         3.   I am willing to serve as a representative party on behalf of a class and will testify at
              deposition and trial, if necessary.

         4.   My transactions in Franklin Wireless Corp., during the class period set forth in the
              Complaint are as follows:

                  See Attached Transactions

         5.   I have not served as a representative party on behalf of a class under this title during
              the last three years except as stated:

         6.   I will not accept any payment for serving as a representative party, except to receive
              my pro rata share of any recovery or as ordered or approved by the court including
              the award to a representative plaintiff of reasonable costs and expenses (including
              lost wages) directly relating to the representation of the class.

                        Check here if you are a current employee or former employee of the
                  defendant Company.

                  I declare under penalty of perjury that the foregoing are true and correct
                  statements.



   Dated: ________________                       ____________________________________________
Case 3:21-cv-00687-AJB-MSB Document 1 Filed 04/16/21 PageID.21 Page 21 of 21




       Mohammed Usman Ali's Transactions in Franklin Wireless Corp. (FKWL)
          Date      Transaction Type           Quantity          Unit Price
        3/3/2021         Bought                   57             $18.5500
        3/3/2021         Bought                  205             $19.0000
        3/3/2021         Bought                  138             $19.1100
        3/3/2021         Bought                   50             $19.1100
       3/25/2021         Bought                    1             $19.0000
       3/26/2021         Bought                    1             $19.8100
